DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8, 14-15, 19, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-9, and 10 of U.S. Patent No. 10,166,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claims 1, 2, 7, and 10 renders obvious instant claim 1, for sharing the same subject matter directed to a housing configured to be coupled to a patient’s heart, the housing comprising an inlet, an outlet, and a vibrating membrane. The patented claims render obvious the claimed feature of the actuator assembly being coupled to a circumference of the vibrating membrane which is unsupported other than at the circumference, wherein the actuator assembly causes the vibrating membrane to vibrate and transfer blood from an inlet of an inflow cannula and out an outlet of an outflow cannula, wherein the outlet is disposed within the left ventricle and blood is transferred through the left ventricle. Patented claims 1, 2, 7, and 10 also render obvious instant claim 15, directed to a similar method to instant claim 1, which relies on actuating a flexible membrane, as suspended in the housing, to vibrate and cause transferring blood from one end of the membrane to another, to move blood from an inlet of an inflow cannula through to an outflow cannula, through a left ventricle of the patient. Patented claim 7 renders obvious instant claims 2 and 27, directed to the outlet being oriented toward an aortic valve and configured to direct fluid flow from the pump assembly to the aortic valve. Patented claim 10 renders obvious instant claim 6, directed to an anchor coupled to the outflow cannula, to anchor the outflow cannula to a left ventricular outflow tract. Patented claim 1 renders obvious instant claims 7 and 26, wherein the inflow cannula and the outflow cannula are coaxial. Patented claim 8 renders obvious the magnetic ring assembly and its movement, as claimed in instant claims 8 and 19. Patented claim 9 renders obvious instant claims 14 and 28, directed to the housing including a surface having an opening resealably closed by a plug or valve.
Claims 1-2, 7, 14-15, 19, and 26-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-8, and 15 of U.S. Patent No. 11,097,091. Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of patented claim 1 renders obvious instant claim 1, for sharing the same subject matter directed to a housing configured to be coupled to a patient’s heart, the housing comprising an inlet, an outlet, and a vibrating membrane. The patented claims render obvious the claimed feature of the actuator assembly being coupled to a vibrating membrane, wherein the actuator assembly causes the vibrating membrane to vibrate and transfer blood from an inlet of an inflow cannula and out an outlet of an outflow cannula, wherein the inlet is disposed within the left ventricle and blood is transferred through the left ventricle. Patented claim 1 also renders obvious instant claim 15, directed to a similar method to instant claim 1, which relies on actuating a flexible membrane to vibrate and cause transferring blood from one end of the membrane to another, to move blood from an inlet of an inflow cannula through to an outflow cannula, the inlet disposed within a left ventricle of the patient. Patented claim 1 renders obvious instant claims 2 and 27, directed to the outlet being oriented toward an aortic valve and configured to direct fluid flow from the pump assembly to the aortic valve. Patented claim 15 renders obvious instant claims 7 and 26, wherein the inflow cannula and the outflow cannula are coaxial. Patented claim 7 renders obvious the magnetic ring assembly and its movement, as claimed in instant claims 8 and 19. Patented claim 8 renders obvious instant claims 14 and 28, directed to the housing including a surface having an opening resealably closed by a valve.

Allowable Subject Matter
Claims 1-28 are allowable over the prior art for the same reasons as parent applications 15/484,108 and 16/234,519. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an implantable cardiovascular pump comprising a housing configured to be coupled to a patient’s heart; a pump assembly disposed within the housing and comprising an actuator assembly coupled to a flexible membrane that causes vibration of the membrane to transfer blood in a pulsatile manner from an inlet of an inflow cannula to an outlet of an outflow cannula, to thereby pump the blood, with inflow and/or outflow disposed in the left ventricle and in fluid communication with the pump assembly. The above, in combination with the other limitations of the claim, are novel over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792